DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-6, 10, 12-14, 19, 49-58 are currently pending. Claims 1, 3, 4, and 10 have been amended. Claims 51-58 have been added. Claim 1 has been amended to overcome the 35 U.S.C. 112(a) rejection and claims 3 and 4 have been amended to overcome a portion of the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action mailed on 22 April 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 10, 12-14, 19, and 49-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including adjusting a digital model. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of generating a three-dimensional comfort/discomfort envelope sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites displaying at least a portion of the three-dimensional comfort/discomfort envelope, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). Displaying the three-dimensional comfort/discomfort envelope does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on generating the three-dimensional comfort/discomfort envelope, nor does the method use a particular machine to perform the abstract idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of receiving sensor data and processing the sensor data to adjust a digital model based upon the force, movement, and position data. Obtaining data (receiving sensor data) is well-understood, routine and conventional activity for those in the field of medical diagnostics. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform the obtaining step does not integrate the abstract idea into a practical application. Further, the processing step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering and processing steps necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
Regarding claim 10, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The flexibility server, digital body model, and motion, flexibility and/or strength analyzer are configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application.
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the processing of the data. The processing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Response to Arguments
Applicant argues that amending the independent claims to include a display step overcome the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as a display step does not effect a change or provide an improvement to the technological field. Applicant mentions that paragraphs [0007] and [0027]-[0032] of the PGPUB states that the envelope is useful to doctors/physical therapists, as it provides a complete indication of overall motion, flexibility, and/or strength of an individual over time, rather than current techniques that focus on a single joint or area of the body. Although these paragraphs mention how the invention is useful to health professionals, it is still unclear what is done with the displayed three-dimensional comfort/discomfort envelope. Examiner suggests to include a limitation in the independent claims that recite what is performed after the three-dimensional comfort/discomfort envelope is displayed. Furthermore, section 2106.05(a) of the MPEP states that the courts have indicated that “gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-613, 118 USPQ2d at 1747-48” may not be sufficient to show an improvement to technology. As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791